 

Exhibit 10.4

 

LONG TERM INCENTIVE RESTRICTED STOCK UNIT AGREEMENT

PURSUANT TO THE JOHN BEAN TECHNOLOGIES CORPORATION

INCENTIVE COMPENSATION AND STOCK PLAN

 

This Agreement is made as of September 9, 2013 (the "Grant Date") by JOHN BEAN
TECHNOLOGIES CORPORATION, a Delaware corporation, (the "Company") and Thomas
Giacomini (the "Employee").

 

In 2008, the Board of Directors of the Company (the “Board”) adopted the John
Bean Technologies Corporation Incentive Compensation and Stock Plan (the
"Plan"). The Plan, as it may be amended and continued, is incorporated by
reference and made a part of this Agreement and will control the rights and
obligations of the Company and the Employee under this Agreement. Except as
otherwise expressly provided herein, all capitalized terms have the meanings
provided in the Plan. To the extent there is a conflict between the Plan and
this Agreement, the provisions of the Plan will control.

 

The Compensation Committee of the Board (the “Committee”) determined that it
would be to the competitive advantage and interest of the Company and its
stockholders to grant an award of restricted stock units to the Employee as an
inducement for the Employee to join the Company, and as an incentive for
Employee’s efforts during such service.

 

The Committee, on behalf of the Company, grants to the Employee an award of
35,042 restricted stock units (the “RSUs”), which is equal to an equivalent
number of shares of the Company’s common stock, par value of $.01 per share (the
"Common Stock").

 

The award is made upon the following terms and conditions:

 

1.     Vesting. The RSUs will vest in 50% increments on each of the first and
second anniversaries of the Grant Date (each, a “Vesting Date”); provided that
(i) the Employee remains continuously employed through the applicable vesting
date and (ii) for the period from September 9, 2013 through December 31, 2013,
the Company attains, and the Committee certifies, the achievement of $19 million
in Earnings Before Interest, Taxes, Depreciation and Amortization, with such
achievement determined in accordance with the methodology used for determining
such measure under the Company’s 2013 Annual Cash Management Incentive Plan but
prior to any special charges against earnings approved by the Committee under
the 2013 Annual Cash Management Incentive Plan. Upon the applicable Vesting
Date, the vested RSUs will be immediately settled in shares of Common Stock and
will be immediately transferable thereafter. Notwithstanding the foregoing and
subject to Section 14 hereof and Employee’s execution of a release of claims in
favor of the Company in accordance with Section 5(f) of the Employment
Agreement, dated August 22, 2013, between the Company and Employee, the RSUs
will vest (i) in full in the event of the Employee’s death or Disability or a
Change in Control of the Company or (ii) 50% in the event of a termination by
the Company without Cause or termination by the Employee due to Good Reason
prior to the one-year anniversary of the Grant Date, provided that the above
performance condition has been, or if occurring before December 31, 2013 is,
achieved, and such RSUs will be immediately settled in shares of Common Stock
and be immediately transferable thereafter (but in any event within 70 days of
the qualifying vesting event or, if such vesting event occurs on or prior to
December 31, 2013, within 70 days following December 31, 2013). All RSUs will be
forfeited upon termination of the Employee's employment with the Company before
the Vesting Date for a reason other than death, Disability, termination by the
Company without Cause or termination by the Employee due to Good Reason. For
purposes of this Agreement, (i) Cause shall have the meaning provided in the
Amended and Restated Executive Severance Agreement, dated as of September 9,
2013, between the Company and Employee, (ii) Good Reason shall have the meaning
provided in the Employment Agreement, dated as of August 22, 2013, between the
Company and Employee and (iii) Disability shall have the meaning provided in
Section 409A(a)(2)(c) of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

 

2.     Adjustment. The Committee shall make equitable substitutions or
adjustments in the RSUs as it determines to be appropriate in the event of any
corporate event or transaction such as a stock split, merger, consolidation,
separation, including a spin-off or other distribution of stock or property of
the Company, reorganization or any partial or complete liquidation of the
Company.

 

3.     Rights as Stockholder.

 

(a)      Until the RSUs vest and are settled in shares of Common Stock, the
Employee shall have no rights as a stockholder of the Company. The vested RSUs
will be settled in shares of Common Stock and issued in the form of a book entry
registration.

 

 
 

--------------------------------------------------------------------------------

 

  

(b)      Prior to the applicable Vesting Date, the Employee may not vote, sell,
exchange, transfer, pledge, hypothecate or otherwise dispose of any of the RSUs.
The RSUs have Dividend Equivalent Rights subject to the same vesting
requirements as stated in Section 1 of this agreement and such rights are
subject to forfeiture to the same extent as the underlying RSUs.

 

4.     No Limitation on Rights of the Company. The granting of RSUs will not in
any way affect the right or power of the Company to make adjustments,
reclassifications or changes in its capital or business structure or to merge,
consolidate, reincorporate, dissolve, liquidate or sell or transfer all or any
part of its business or assets.

 

5.     Employment. Nothing in this Agreement or in the Plan will be construed as
constituting a commitment, guarantee, agreement or understanding of any kind or
nature that the Company will continue to employ the Employee, or as affecting in
any way the right of the Company to terminate the employment of the Employee at
any time.

 

6.     Government Regulation. The Company's obligation to deliver Common Stock
following the Vesting Date will be subject to all applicable laws, rules and
regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

7.     Withholding. The Company will comply with all applicable withholding tax
laws, and will be entitled to take any action necessary to effectuate such
compliance. The Company may withhold a portion of the Common Stock to which the
Employee or beneficiary otherwise would be entitled equivalent in value to the
taxes required to be withheld, determined based upon the Fair Market Value of
the Common Stock. For purposes of withholding, Fair Market Value shall be equal
to the closing price of the Common Stock on the Vesting Date, or, if the Vesting
Date is not a business day, the next business day immediately following the
Vesting Date. Common Stock withheld may not have an aggregate Fair Market Value
in excess of the amount determined by applying the minimum statutory withholding
rate.

 

8.     Notice. Any notice to the Company provided for in this Agreement will be
addressed to it in care of its Secretary, John Bean Technologies Corporation, 70
West Madison Street, Suite 4400, Chicago, Illinois 60602, and any notice to the
Employee (or other person entitled to receive the RSUs) will be addressed to
such person at the Employee’s address now on file with the Company, or to such
other address as either may designate to the other in writing. Any notice will
be deemed to be duly given when enclosed in a properly sealed envelope addressed
as stated above and deposited, postage paid, in a post office or branch post
office regularly maintained by the United States government.

 

9.     Administration. The Committee administers the Plan. The Employee’s rights
under this Agreement are expressly subject to the terms and conditions of the
Plan, a copy of which may be accessed through the Fidelity NetBenefits website,
including any guidelines the Committee adopts from time to time.

 

10.     Binding Effect. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns.

 

11.     Sole Agreement. This Agreement is the entire agreement between the
parties to it, and any and all prior oral and written representations are merged
into this Agreement. This Agreement may only be amended by written agreement
between the Company and the Employee. Employee expressly acknowledges that the
form of the grant agreement that the Employee accepts electronically through the
Fidelity NetBenefits website is intended to facilitate the administration of
this RSU award and may not be a full version of this Agreement due to
limitations inherit in such website that are imposed by Fidelity. The terms of
this Agreement will govern the Employee’s award in the event of any
inconsistency with the agreement viewed or accepted by the Employee on the
Fidelity NetBenefits website.

 

12.     Governing Law. The interpretation, performance and enforcement of this
Agreement will be governed by the laws of the State of Delaware.

 

13.     Privacy. Employee acknowledges and agrees to the Company transferring
certain personal data of such Employee to the Company for purposes of
implementing, performing or administering the Plan or any related benefit.
Employee expressly gives his consent to the Company to process such personal
data.

 

14.      Code Section 409A. This Agreement is intended to comply with the
requirements of Section 409A of the Code, and shall be interpreted and construed
consistently with such intent. In the event the terms of this Agreement would
subject Employee to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company and Employee shall cooperate diligently to amend the
terms of the Agreement to avoid such 409A Penalties, to the extent possible. To
the extent the RSUs under this Agreement are payable by reference to Employee’s
“termination of employment” such term and similar terms shall be deemed to refer
to Employee’s “separation from service,” within the meaning of Section 409A of
the Code. Notwithstanding any other provision in this Agreement, to the extent
the RSUs constitute nonqualified deferred compensation, within the meaning of
Section 409A, then (i) if such RSUs are conditioned upon Employee’s execution of
a release and are scheduled to be paid during a designated period that begins in
one taxable year and ends in a second taxable year, such RSUs shall be paid in
the later of the two taxable years and (ii) if Employee is a specified employee
(within the meaning of Section 409A of the Code) as of the date of Employee’s
separation from service, if such RSUs are payable upon Employee’s separation
from service and would have been paid prior to the six-month anniversary of
Employee’s separation from service, then the payment of such RSUs shall be
delayed until the earlier to occur of (A) the first day of the seventh month
following Employee’s separation from service or (B) the date of Employee’s
death.

 

 
 

--------------------------------------------------------------------------------

 

 

 

Executed as of the Grant Date.

 

JOHN BEAN TECHNOLOGIES CORPORATION

 

By:

/Mark Montague/

 

/Tom Giacomini/

 

Vice President, Human Resources

 

Employee

                     

9/10/13

     

Acceptance Date

 

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.